UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1503



TADEO ELONGO,

                                                           Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                           Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A95-906-274)


Submitted:   November 21, 2005            Decided:   December 27, 2005


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Bokwe G. Mofor, Silver Spring, Maryland, for Petitioner. Frank D.
Whitney, United States Attorney, Anne M. Hayes, Jennifer P. May-
Parker, Assistant United States Attorneys, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Tadeo Elongo, a native and citizen of the Democratic

Republic of Congo, petitions for review of an order of the Board of

Immigration Appeals (Board) affirming without opinion, pursuant to

8 C.F.R. § 1003.1(e)(4) (2005), the immigration judge’s denial of

his applications for asylum, withholding of removal, and protection

under the Convention Against Torture.     Elongo contends on appeal

that his evidence was sufficient to support his applications for

relief.

          To obtain reversal of a determination denying eligibility

for asylum, an alien “must show that the evidence he presented was

so compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.”     INS v. Elias-Zacarias, 502 U.S.

478, 483-84 (1992).   We have reviewed the evidence of record and

conclude that Elongo fails to show that the evidence compels a

result contrary to the immigration judge’s ruling, as affirmed by

the Board.

          Nor can Elongo show that he was entitled to withholding

of removal under 8 U.S.C. § 1231(b)(3) (2000). “Because the burden

of proof for withholding of removal is higher than for asylum--even

though the facts that must be proved are the same--an applicant who

is ineligible for asylum is necessarily ineligible for withholding

of removal under [8 U.S.C.] § 1231(b)(3).” Camara v. Ashcroft, 378

F.3d 361, 367 (4th Cir. 2004).


                                 - 2 -
            Additionally, we find that substantial evidence supports

the finding that Elongo fails to meet the standard for relief under

the   Convention   Against   Torture.    To   obtain   such   relief,   an

applicant must establish that “it is more likely than not that he

or she would be tortured if removed to the proposed country of

removal.”    8 C.F.R. § 1208.16(c)(2) (2005).          We conclude that

Elongo failed to make the requisite showing below.

            Therefore, we deny the petition for review.       We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                        PETITION DENIED




                                 - 3 -